             Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 REPORTERS COMMITTEE FOR
 FREEDOM OF THE PRESS
 1156 15th Street NW, Suite 1020
 Washington, D.C. 20005


                Plaintiff,


        v.

 OFFICE OF INFORMATION POLICY                        Civil Action No. _____________________
 United States Department of Justice
 6th Floor
 441 G St. NW
 Washington, DC 20530

 and

 UNITED STATES DEPARTMENT
 OF JUSTICE
 950 Pennsylvania Avenue, NW
 Washington, DC 20530


                Defendants.



             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

         The Reporters Committee for Freedom of the Press (“RCFP” or “Plaintiff”), by and

through its undersigned counsel, hereby allege as follows:

       1.    This is an action under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA” or

the “Act”), for declaratory, injunctive, and other appropriate relief by RCFP against the Office of

Information Policy at the United States Department of Justice (“OIP”) and its parent department,

the United States Department of Justice (“DOJ”) (collectively, “Defendants”).

                                                 1
              Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 2 of 14




         2.   By this action, the Reporters Committee seeks to compel Defendants to comply with

their obligations under FOIA to release records regarding the Office of Government Information

Services Empowerment Act of 2018 (“OGIS Empowerment Act” or “H.R. 5253”) that were

requested by RCFP in May of 2018, as well as records regarding the processing of RCFP’s

request. RCFP is statutorily entitled to the disclosure of these records and Defendants have

improperly withheld them in violation of FOIA.

                                      JURISDICTION AND VENUE

         3.   This Court has subject matter jurisdiction over this action and personal jurisdiction

over Defendants pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

         4.   Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).

                                                  PARTIES

         5.   Plaintiff Reporters Committee is an unincorporated nonprofit association of reporters

and editors dedicated to preserving the First Amendment’s guarantee of a free press and

vindicating the rights of the news media and the public to access government records. The

Reporters Committee is located at 1156 15th Street NW, Suite 1020, Washington, D.C. 20005.

         6.   Defendant OIP is an agency of the federal government within the meaning of 5

U.S.C. §552(f) and 5 U.S.C. § 702 that has possession, custody, and/or control of the records that

Plaintiff seeks. OIP is a component of Defendant United States Department of Justice. OIP is

located at the United States Department of Justice, 6th Floor, 441 G St. NW, Washington, D.C.

20530.

         7.   Defendant DOJ is an agency of the federal government within the meaning of 5

U.S.C. §552(f) and 5 U.S.C. § 702 that has possession, custody, and/or control of the records that




                                                   2
               Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 3 of 14




Plaintiff seeks. DOJ’s headquarters are located at 950 Pennsylvania Avenue, NW Washington,

D.C. 20530.

                                                    FACTS

                      The Office of Information Policy at the Department of Justice

          8.   OIP was originally established as the “Freedom of Information Committee” in the

Department of Justice’s Office of Legal Counsel in 1969.

          9.   OIP has stated that its mission is to encourage and oversee agency compliance with

the Freedom of Information Act.

          10. OIP has further stated that it “engages in a wide variety of initiatives to promote

transparency across the government,” such as “[d]eveloping and promoting FOIA best

practices within the government” and “[c]ounseling agencies on questions arising from the

FOIA.” Government Transparency, Department of Justice (last accessed July 30, 2020),

https://www.justice.gov/oip/government-transparency.

          11. OIP also “adjudicates, on behalf of the Department of Justice, administrative appeals

brought under the FOIA, processes initial requests made to the Senior Leadership Offices, and

handles the defense of certain FOIA litigation cases.” Organization, Mission and Functions

Manual: Office of Information Policy, Department of Justice (last accessed July 30, 2020),

https://www.justice.gov/jmd/organization-mission-and-functions-manual-office-information-

policy.

                             The Office of Government Information Services

          12. The Office of Government Information Services (“OGIS”) is a component of the

National Archives and Records Administration and was created as a result of the Openness

Promotes Effectiveness in our National Government Act of 2007 (“Open Government Act of

                                                   3
             Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 4 of 14




2007”). See Openness Promotes Effectiveness in Our National Government Act of 2007, Pub. L.

No. 110-175, § 10, 121 Stat. 2524, 2529 (2007).

       13. The House of Representatives Committee on Oversight and Government Reform

report that accompanied H.R. 1309, a bill related to the Open Government Act of 2007,

described the need for and purpose of OGIS as follows:

       Under FOIA, requesters who do not feel that an agency is being adequately
       responsive may sue for the information. However, requesters have argued that they
       would benefit from having access to an ombudsman for FOIA who could provide
       guidance to requesters before, or as an alternative to, litigation. As journalist Clark
       Hoyt described it in his testimony before the Information Policy Subcommittee in
       March 2007, these requesters are looking for “a champion for FOIA training and
       compliance, a place where individuals seeking to exercise their rights under FOIA
       can go for help short of filing a lawsuit.” H.R. 1309 creates this ombudsman
       function within an Office of Government Information Services in the National
       Archives and Records Administration (NARA).

Report 110-45: Freedom of Information Act Amendments of 2007, U.S. House of

Representatives (110th Cong. 2007), https://www.congress.gov/110/crpt/hrpt45/CRPT-

110hrpt45.pdf.

       14. Under FOIA, as amended by the Open Government Act of 2007, OGIS’s

responsibilities include:

            •    Reviewing agencies’ policies and procedures concerning FOIA;

            •    reviewing agency compliance with FOIA;

            •    identifying procedures and methods for improving agency compliance with

                 FOIA;

            •    offering mediation services to resolve disputes between persons making FOIA

                 requests and agencies as a nonexclusive alternative to litigation, and issuing

                 advisory opinions; and


                                                  4
              Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 5 of 14




             •   issuing annual reports to Congress and the President that include, inter alia,

                 “legislative and regulatory recommendations . . . to improve the administration”

                 of FOIA.

5 U.S.C. § 552(a)(h)(1)–(4).

                                      The OGIS Empowerment Act

         15. On or about March 13, 2018 Rep. Blake Farenthold, R-Texas, introduced a bill,

H.R.5253, in the House of Representatives. See Office of Government Services Empowerment

Act of 2018, H.R. 5323, 115th Cong. (2018) (“OGIS Empowerment Act”).

         16. The OGIS Empowerment Act would have amended FOIA to require agencies to

“make any record available to the Director of the Office of Government Information Services for

purposes of carrying out [Subsection 552(h)], upon request of the Director.” See id.

         17. H.R. 5253 did not become law. The last action taken on the bill, an order for the bill

to be reported by a voice vote, occurred on or about March 15, 2018.

                                      Plaintiff’s First FOIA Request

         18. On or about May 17, 2018, Adam A. Marshall (“Marshall”) submitted a FOIA

request to OIP on behalf of RCFP (the “First Request”). A true and correct copy of the First

Request is attached as Exhibit 1 and incorporated by reference herein.

         19. In the First Request, RCFP requested access to and copies of the following records:

             [A]ll communications (including but not limited to letters, memos emails,
             text messages, and other electronic messages), sent or received since January
             1, 2018, that contain any of the following terms or phrases:
             1) “H.R. 5253”
             2) “HR 5253”
             3) “Office of Government Information Services Empowerment Act of 2018”,
             or
             4) “OGIS Empowerment”.

Ex. 1.
                                                  5
              Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 6 of 14




         20. The First Request included a request for a fee benefit as a representative of the news

media under 5 U.S.C. § 552(a)(4)(A) and set forth facts and argument in support thereof. See

Ex. 1.

         21. The First Request complied with all applicable regulations regarding the submission

of FOIA requests.

                       Defendants’ Irregular Treatment of RCFP’s First Request

         22. RCFP received an email confirming receipt of the First Request on or about May 17,

2018. The confirmation e-mail assigned the FOIA Request tracking number DOJ-2018-005357.

         23. On or about June 15, 2018, RCFP received an email from OIP with an attached letter

acknowledging the First Request. In the attached letter, Kim Kochurka, Government

Information Specialist at OIP, stated that the First Request was assigned to the “simple track”

and that the request would “be processed as soon as possible.” A true and correct copy of this

letter is attached hereto as Exhibit 2.

         24. On or about December 12, 2018, Marshall sent an email to OIP asking for a status

update and estimated date of completion for the First Request. At that time, it had been

approximately 209 days since the First Request was submitted, and RCFP had not received a

determination from OIP.

         25. After receiving no response to his December 12, 2018 email, Marshall sent

additional emails to OIP asking for status updates on or about December 18, 2018, January 2nd,

2019, and January 28, 2019.

         26. Marshall received an email on or about January 30, 2019 from Douglas Hibbard,

FOIA Public Liaison at OIP (“Hibbard”). Hibbard stated that OIP was “continuing to search” for

responsive records and estimated that it would take “an additional three months to fulfill” the

                                                  6
             Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 7 of 14




First Request. A true and correct copy of Hibbard’s January 30, 2019 email is attached hereto as

Exhibit 3.

       27. On or about March 28, 2019, Marshall sent an email to Hibbard asking for a status

update and estimated date of completion for the First Request. At that time, it had been

approximately 315 days since the First Request had been submitted.

       28. On or about March 29, 2019, Hibbard responded to Marshall via email, stating that

OIP was “still conducting [its] records search[,]” and that he was “reaching out to the relevant

custodians in order to facilitate completing that step of [the agency’s] process.” A true and

correct copy of Hibbard’s March 29, 2019 email is attached hereto as Exhibit 4.

       29. On or about May 31, 2019, Marshall sent an email to Hibbard asking for a status

update and estimated date of completion for the First Request. Marshall copied Melanie Pustay

(“Pustay”), then-Director of OIP, on the email. At that time, it had been approximately 379 days

since the First Request had been submitted.

       30. On or about May 31, 2019, Hibbard sent an email to Marshall stating the First

Request was “pending a search within [the] ediscovery queue,” and that he had requested the

DOJ’s ediscovery team to “endeavor to complete [the] search by the end of June.” A true and

correct copy of Hibbard’s May 31, 2019 email is attached hereto as Exhibit 5.

       31. On or about August 12, 2019, Marshall sent another email to Hibbard, copying

Pustay, asking for a status update and estimated date of completion for the First Request. At that

time, it had been approximately 452 days since submission of the First Request, and OIP had yet

to provide a determination.

       32. On or about August 12, 2019, Hibbard responded to Marshall via email, stating that

OIP “located around 300 documents that require a closer review” and that the “review is

                                                 7
             Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 8 of 14




ongoing.” Hibbard further stated that OIP would “endeavor” to provide a response “by the end

of October.” A true and correct copy of Hibbard’s August 12, 2019 email is attached hereto as

Exhibit 6.

       33. On or about December 12, 2019, Marshall sent an email to Hibbard requesting a

status update and estimated date of completion for the First Request. Marshall copied Bobak

Talebian (“Talebian”), then-interim Director of OIP, on the email. At that time, it had been

about 574 days since the initial request. Marshall sent another follow-up email to Hibbard,

copying Talebian, on or about December 17, 2019, after not receiving a response.

       34. On or about December 18, 2019, Hibbard responded to Marshall via email, stating

that OIP was “currently reviewing approximately 200 pages of material that appear to be

responsive to [the First Request].” Hibbard further stated that the “material contains equity of

interest to other federal entities” and that OIP “will need to consult with them . . . before making

[its] disclosure determinations.” Hibbard further stated that OIP “believe[d]” it could provide “a

response on this material sometime in March 2020.” A true and correct copy of Hibbard’s

December 18, 2019 email is attached hereto as Exhibit 7.

       35. On or about December 19, 2019, Marshall responded to Hibbard via email, copying

Talebian. Marshall asked for information regarding (1) which federal entities OIP was sending

responsive records to, (2) why OIP was waiting until January 2020 to send records to those

federal entities, (3) why there would be a two month delay between sending the responsive

records to other federal entities and OIP making a determination, and (4) why the First Request

was listed on the FOIAOnline.gov website as on OIP’s “complex” track when, for the vast

majority of the time it had been pending, the request was listed as being on OIP’s “simple” track.




                                                 8
             Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 9 of 14




Marshall also inquired as to when the move from simple to complex track was made, why it was

made, and what number the request stood on the current track.

       36. On or about December 19, 2019, Hibbard responded to Marshall via email, stating,

inter alia, that the “Office of Legal Counsel, Office of Legislative Affairs, and Office of Privacy

and Civil Liberties have equity in the material, and possibly others . . . . ” Hibbard further stated

that the track change on FOIAOnline.gov was “an administrative step . . . as part of a data

cleanup” and that First Request had “always been in the ‘complex’ track.” A true and correct

copy of Hibbard’s December 19, 2019 email is attached hereto as Exhibit 8.

       37. According to DOJ, in Fiscal Year 2018, OIP’s average response time for simple

FOIA requests was 13.66 days. OIP’s average response time for complex requests was 75.05

days. See United States Department of Justice Annual Freedom of Information Act Report,

Department of Justice (FY 2018), https://www.justice.gov/oip/page/file/1135751/download.

       38. According to DOJ, in Fiscal Year 2019, OIP’s average response time for simple

FOIA requests was approximately 54.58 days. See United States Department of Justice Annual

Freedom of Information Act Report, Department of Justice (FY 2019),

https://www.justice.gov/oip/page/file/1253751/download.

       39. According to DOJ, in Fiscal Year 2019, the highest number of days OIP took to

process a simple request was 718 days. See id.

       40. As of the date of the filing of this complaint, it has been approximately 806 days

since the First Request was submitted to OIP.




                                                  9
             Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 10 of 14




                                Plaintiff’s Second FOIA Request

         41. On or about June 3, 2020, Marshall sent a second FOIA request (the “Second

Request”) to OIP on behalf of the Reporters Committee via foia.gov. A true and correct copy of

the Second Request is attached hereto as Exhibit 9 and incorporated by reference herein.

         42. The Second Request sought access to and copies of the following records:

             1. All processing notes, worksheets, and decision documents for FOIA request No.
             DOJ-2018-005357. This request was submitted to OIP by the Reporters Committee
             on May 17, 2018;

             2. All electronic communications (including but not limited to memos, emails, text
             messages, and other electronic messages), sent or received by anyone at the
             Department of Justice since May 17, 2018 that include the term “DOJ-2018-
             005357”;

             3. All emails to/from/cc/bcc the email address for Melanie Pustay
             (Melanie.A.Pustay@usdoj.gov), sent or received since May 17, 2018, that include
             any of the following terms:
                a. DOJ-2018-005357
                b. 2018-005357
                c. Reporters Committee
                d. Adam Marshall

             4. All emails to/from/cc/bcc the email address for Douglas Hibbard
             (“Douglas.Hibbard@usdoj.gov”), sent or received since May 17, 2018, that include
             any of the following terms:
                a. DOJ-2018-005357
                b. 2018-005357
                c. Reporters Committee
                d. Adam Marshall

             5. All emails to/from/cc/bcc the email address for Bobak Talebian
             (“Bobak.Talebian@usdoj.gov”), sent or received since May 17, 2018, that include
             any of the following terms:
                a. DOJ-2018-005357
                b. 2018-005357
                c. Reporters Committee
                d. Adam Marshall

Ex. 9.



                                               10
             Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 11 of 14




       44. The Second Request further stated that any reference to “email” or “emails” in the

Second Request “specifically requests the entirety of any email chain(s) in which the referenced

term(s) appear.” The Second Request also specified that “any reference to ‘email’ or ‘emails’

specifically requests any and all attachment(s) to those emails.” Ex. 9.

       45. The Second Request included a request for a fee benefit as a representative of the

news media under 5 U.S.C. § 552(a)(4)(A), and set forth facts and argument in support thereof.

See Ex. 9.

       46. The Second Request complied with all applicable regulations regarding the

submission of FOIA requests.

       47. On or about June 3, 2020 Marshall received a confirmation ID from FOIA.gov

assigning the Second Request the Submission ID 132621.

       48. On or about June 9, 2020, Marshall received an email with an attached letter from

OIP acknowledging the Second Request and assigning it tracking number FOIA-2020-01282. A

true and correct copy of that acknowledgement letter is attached hereto as Exhibit 10.

       49. As of this filing, it has been approximately 58 days since the Second Request was

submitted to OIP.

                                     CAUSES OF ACTION

                                             Count I

              Violation of FOIA for Failure to Comply with Statutory Deadlines

       50. Plaintiff repeats and re-alleges paragraphs 1–49.

       51. Defendants are agencies subject to FOIA.

       52. By the First Request and Second Request (collectively, the “Requests”), Plaintiff

properly asked for records within the possession, custody and/or control of Defendants.

                                                11
            Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 12 of 14




       53. Defendants failed to make a determination with respect to the Requests within the 20

working day deadline required by FOIA. 5 U.S.C. § 556(a)(6)(A).

       54. Plaintiff has and/or is deemed to have exhausted applicable administrative remedies

with respect to the Requests. 5 U.S.C. § 552(a)(6)(A)(ii); id. § 552(a)(6)(C)(i).

                                              Count II

               Violation of FOIA for Wrongful Withholding of Agency Records

       55. Plaintiff repeats and re-alleges paragraphs 1–49.

       56. Defendants are agencies subject to FOIA.

       57. By the First Request and Second Request (collectively, the “Requests”), Plaintiff

properly asked for records within the possession, custody and/or control of Defendants.

       58. The Requests complied with all applicable regulations regarding the submission of

FOIA requests.

       59. Defendants have not released any records or portions thereof in response to the

Requests.

       60. Defendants have not cited any exemptions to withhold records or portions thereof

that are responsive to the Requests.

       61. Defendants have not identified whether or how release of the records sought by the

Requests would foreseeably harm an interest protected by a FOIA exemption and/or why

disclosure is prohibited by law. 5 U.S.C. § 552(a)(8).

       62. Defendants have improperly withheld records responsive to the Requests in violation

of FOIA. 5 U.S.C. § 552(a)(3)(A).

       63. Plaintiff has and/or is deemed to have exhausted applicable administrative remedies

with respect to the Requests. 5 U.S.C. § 552(a)(6)(A)(ii); id. § 552(a)(6)(C)(i).

                                                12
           Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 13 of 14




                                  REQUEST FOR RELIEF

WHEREFORE, the Reporters Committee respectfully requests that the Court:

       (1) order Defendants to conduct a reasonable search for all records responsive to the

              Reporters Committee’s First Request and Second Request, and to immediately

              disclose all non-exempt records responsive to the Requests in their entirety, as

              well as all non-exempt portions of responsive records;

       (2) issue a declaration that the Reporters Committee is entitled to disclosure of the

              records responsive to the First Request and Second Request;

       (3) enjoin Defendants from continuing to withhold any and all non-exempt records or

              portions thereof responsive to the Reporters Committee’s First Request and

              Second Request;

       (4) award the Reporters Committee reasonable attorney’s fees and costs reasonably

              incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

       (5) grant such other relief as the Court may deem just and proper.



Dated: July 31, 2020

                                                      Respectfully submitted,

                                                      /s/ Katie Townsend
                                                      Katie Townsend
                                                      D.C. Bar No. 1026115
                                                      Email: ktownsend@rcfp.org
                                                      Adam A. Marshall
                                                      D.C. Bar No. 1029423
                                                      Email: amarshall@rcfp.org
                                                      REPORTERS COMMITTEE FOR FREEDOM OF
                                                         THE PRESS
                                                      1156 15th Street NW, Suite 1020
                                                      Washington, DC 20005
                                                      Phone: 202.795.9300
                                               13
Case 1:20-cv-02092 Document 1 Filed 07/31/20 Page 14 of 14




                                 Facsimile: 202.795.9310

                                 Counsel for Plaintiff




                            14
